--------------------------------------------------------------------------------

EXHIBIT 10.43
 
[image0.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


Execution Version
November 18, 2013


AstraZeneca AB
SE-431 83
Mölndal
Sweden
Attn: President


POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, North Carolina 27517
U.S.A
Attn:  President and Chief Executive Officer


Re: Acknowledgements and agreements regarding rights and responsibilities of the
parties in relation to the License Agreements


Ladies and Gentlemen:


As you are aware, AstraZeneca AB, a corporation organized under the laws of
Sweden (“AstraZeneca”) and Horizon Pharma U.S.A, Inc., a corporation organized
under the laws of Delaware (“Horizon”) have, on the date of this letter
agreement, executed that certain Asset Purchase Agreement by and between
AstraZeneca and Horizon (the “APA”) pursuant to which AstraZeneca has agreed,
subject to the terms and conditions of the APA, to transfer, assign and license
to Horizon all rights of AstraZeneca and its affiliates to Vimovo® and other
pharmaceutical products that contain gastroprotective agents in a single fixed
combination oral solid dosage form with non-steroidal anti-inflammatory drugs in
the United States and its territories and possessions (the “U.S.”), including,
without limitation, all licenses and other rights granted to AstraZeneca by
POZEN, Inc. (“POZEN”) with respect to such products in the U.S. (the
“Divestiture”).


The parties acknowledge that, as of the date of this letter agreement,
AstraZeneca and POZEN are parties to that certain Collaboration and License
Agreement, dated August 1, 2006, by and between AstraZeneca and POZEN, as
amended prior to the date of this letter agreement (the “Original License
Agreement”).  In order to facilitate the transactions contemplated by the APA,
AstraZeneca and POZEN have, on the date of this letter agreement, amended and
restated the Original License Agreement in two separate agreements, each of
which shall become effective on the closing of the APA:  (i) that certain
Amended and Restated Collaboration and License Agreement for the United States,
by and between AstraZeneca and POZEN (as may be amended in accordance with its
terms, the “U.S. License Agreement”), which sets forth all rights and
obligations as between AstraZeneca and POZEN with respect to Products (as
defined below) in the U.S., and (ii) that certain Amended and Restated
Collaboration and License Agreement, by and between AstraZeneca and POZEN (as
may be amended in accordance with its terms, the “ROW License Agreement”), which
sets forth all rights and obligations as between AstraZeneca and POZEN with
respect to Products (as defined below) outside the U.S.  Pursuant to the APA,
AstraZeneca has agreed, among other things, to assign to Horizon, and Horizon
has agreed to assume, the U.S. License Agreement effective on the closing of the
transactions contemplated under the APA.  The date on which such closing occurs
is referred to as the “Transfer Date.”    The parties are executing this letter
agreement to (i) facilitate the transactions contemplated by the APA with
respect to the assignment by AstraZeneca, and assumption by Horizon, of the U.S.
License Agreement, and (ii) acknowledge and agree to certain matters relating to
the rights, obligations and liabilities of the parties in relation to the
Original License Agreement, the U.S. License Agreement and the ROW License
Agreement.
 
520 Lake Cook Road, Suite 520, Deerfield, IL  60015

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
In consideration of the foregoing, the parties acknowledge and agree to the
following:
 
1.            Definitions.  For purposes of this letter agreement, the following
terms are defined as indicated:


“Affiliate” means a legal entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
an entity.  For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided,
that if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests.


“AstraZeneca Territory” means worldwide, excluding the Horizon Territory and
Japan.


“AstraZeneca Net Sales” means Net Sales as defined in the ROW License Agreement.


“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.


“Esomeprazole” means that certain pharmaceutical compound with the name
(5-methoxy-2-{(S)-[(4-methoxy-3,5-dimethylpyridin-2-yl)methyl]sulfinyl}-1H-benzimidazole),
including any ***.


“Field of Use” means the treatment of human diseases and conditions by means of
a pharmaceutical product.


“Horizon Territory” means the United States and its territories and possessions.


“Horizon Net Sales” means Net Sales as defined in the U.S. License Agreement.


2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
“Licensed Technology” has the meaning set forth in (a) for purposes of paragraph
7(a) below, the U.S. License Agreement and (b) for purposes of paragraph 7(d)
below, the ROW License Agreement.


“Milestone Event” means an event set forth in the table in paragraph 5 below.


“Milestone Payment” means a payment set forth in the table in paragraph 5 below.


“Milestone Share” means (a) with respect to AstraZeneca, (i) the applicable
Milestone Payment multiplied by (ii) a fraction, the numerator of which is the
AstraZeneca Net Sales for the applicable calendar year, and the denominator of
which is the sum of (A) the AstraZeneca Net Sales for such calendar year and (B)
the Horizon Net Sales for such calendar year; and (b) with respect to Horizon,
(i) the applicable Milestone Payment multiplied by (ii) a fraction, the
numerator of which is the Horizon Net Sales for the applicable calendar year,
and the denominator of which is the sum of (A) the Horizon Net Sales for such
calendar year and (B) the AstraZeneca Net Sales for such calendar year.


“Nexium” means AstraZeneca AB’s and its Affiliates’ products containing
Esomeprazole as the sole active ingredient in any presentation form.


“Nexium Business” means AstraZeneca AB’s and its Affiliates’ development and
commercialization activities pertaining to Esomeprazole and Esomeprazole based
products.


“ROW Licensed Patents” means Licensed Patents as defined in the ROW License
Agreement.


“Products” has the meaning set forth in (a) with respect to references in this
letter agreement to development, manufacture, commercialization or other
exploitation of Products in the AstraZeneca Territory, the ROW License Agreement
and (b) with respect to references in this letter agreement to development,
manufacture, commercialization or other exploitation of Products in the Horizon
Territory, the U.S. License Agreement.


“Sublicensees” has the meaning set forth in (a) for purposes of paragraph 7(a)
below, except as otherwise expressly provided in paragraph 7(a) below, the ROW
License Agreement and (b) for purposes of paragraph 7(d) below, except as
otherwise expressly provided in paragraph 7(d) below, the U.S. License
Agreement.


“Supply Agreement” means that certain supply agreement to be entered into by
Horizon and AstraZeneca LP in connection with the Divestiture pursuant to which
AstraZeneca LP will supply Horizon with Vimovo® until December 31, 2014.


“US Licensed Patents” means Licensed Patents as defined in the U.S. License
Agreement.


3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
2.            Consent to Assignment of U.S. License Agreement, Joint Inventions
and Joint Patents.  POZEN hereby consents to the assignment by AstraZeneca, and
assumption by Horizon, of the U.S. License Agreement and all of AstraZeneca’s
and its Affiliates’ right, title and interest in and to the Joint Inventions (as
defined in the Original License Agreement) and Joint Patents (as defined in the
Original License Agreement) in the Horizon Territory conceived under the
Original Agreement, in each case, effective as of the Transfer Date.  Each of
POZEN and AstraZeneca hereby represents and warrants to Horizon as of the date
hereof that the Original License Agreement is in full force and effect.
 
3.            Assumption of Transferred Rights and Obligations.  Pursuant to the
APA, effective as of the Transfer Date, Horizon will assume and accept all
rights, liabilities and obligations of AstraZeneca under the U.S. License
Agreement arising on or after the Transfer Date.  All rights, liabilities and
obligations of AstraZeneca with respect to POZEN other than those transferred to
Horizon in connection with the Divestiture, will remain rights, liabilities and
obligations of AstraZeneca.  The foregoing does not modify the agreements as
between AstraZeneca and POZEN set forth in the side letter agreement between
AstraZeneca and POZEN dated September 16, 2013.
 
4.            Release of Liabilities.  The parties hereby agree that Horizon
will not be responsible for, and POZEN, on behalf of itself and its Affiliates
and its and their respective successors and assigns, officers, employees and
directors and any third parties claiming through POZEN (collectively, the
“Releasors”), hereby releases and forever discharges Horizon, its Affiliates and
its and their respective successors and assigns, and the shareholders, officers,
directors, employees, agents, trustees and beneficiaries of each of the
foregoing (each individually, a “Horizon Party”) of and from, any and all
claims, suits, acts, damages, demands, liabilities, rights of action and causes
of action, both in law and equity, whether known or unknown, foreseen or
unforeseen, matured or contingent, that the Releasors ever had, now have, or in
the future may have against any Horizon Party arising out of or directly related
to the Original License Agreement, including matters arising after the Transfer
Date that arise out of or directly relate to the Original License Agreement (the
“Claims”).  Furthermore, POZEN, on behalf of itself and its respective
Releasors, agrees not to sue, or otherwise institute or cause to be instituted,
or in any way voluntarily participate in, assist in (financially or otherwise)
or authorize the prosecution of any Claim against any Horizon Party in any
federal, state, local or other court, or in any other forum.


5.            Sales Milestones.


a.            If any Milestone Event is achieved during the term of either the
U.S. License Agreement or ROW License Agreement, each of AstraZeneca and Horizon
shall pay to POZEN directly its Milestone Share (if any) with respect to the
applicable Milestone Event within *** (***) *** following the achievement of
such Milestone Event.  AstraZeneca shall not be liable for Horizon’s failure to
pay Horizon’s Milestone Share to POZEN, and Horizon shall not be liable for
AstraZeneca’s failure to pay AstraZeneca’s Milestone Share to POZEN.
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 

 
 
Milestone Event
 
Milestone Payment
1.
End of first calendar year during which aggregate annual Horizon Net Sales and
AstraZeneca Net Sales were at least $550,000,000
$***
2. 
End of first calendar year during which aggregate annual Horizon Net Sales and
AstraZeneca Net Sales were at least $***
$***
3. 
End of first calendar year during which aggregate annual Horizon Net Sales and
AstraZeneca Net Sales were at least $***
$***
4. 
End of first calendar year during which aggregate annual Horizon Net Sales and
AstraZeneca Net Sales were at least $1,250,000,000
$***



Each Milestone Payment shall be payable only once, and not for each time that
the applicable Milestone Event is achieved.


b.            Until each Milestone Event has been achieved, AstraZeneca shall
provide Horizon a copy of each report AstraZeneca provides to POZEN under
Section 8.3.1 of the ROW License Agreement.  AstraZeneca shall provide such
copies to Horizon within *** (***) *** after the end of the applicable Calendar
Quarter with respect to the first (1st) three (3) Calendar Quarters of a
calendar year and within *** (***) *** after the end of the fourth Calendar
Quarter of the applicable calendar year.


c.            Until each Milestone Event has been achieved, Horizon shall
provide AstraZeneca a copy of each report Horizon provides to POZEN under
Section 8.2.1 of the U.S. License Agreement.  Horizon shall provide such copies
to AstraZeneca within *** (***) *** after the end of the applicable Calendar
Quarter with respect to the first (1st) three (3) Calendar Quarters of a
calendar year and within *** (***) *** after the end of the fourth Calendar
Quarter of the applicable calendar year.


d.            Until each Milestone Event has been achieved, promptly after
receipt by each of Horizon and AstraZeneca of the reports described in the
immediately preceding two paragraphs, and in any event no later than *** (***)
*** after the end of the fourth Calendar Quarter of the applicable calendar
year, AstraZeneca and Horizon shall confer regarding whether a Milestone Event
has been achieved during the preceding calendar year and, if so, the Milestone
Share payable by each of Horizon and AstraZeneca for the achievement of any such
Milestone Event.  ***and***of ***and ***to ***in an ***and***of ***and in the
***.  For clarity, this paragraph shall not limit either AstraZeneca’s or
Horizon’s obligation to pay its respective Milestone Share when due.


e.            AstraZeneca shall not be responsible for failure to pay its
Milestone Share for achievement of a Milestone Event when due, and such failure
shall not be deemed a breach of this letter agreement by AstraZeneca, to the
extent such failure is the result of Horizon failing to timely report Horizon
Net Sales to AstraZeneca in accordance with this letter agreement.  Horizon
shall not be responsible for failure to pay its Milestone Share for achievement
of a Milestone Event when due, and such failure shall not be deemed a breach of
this letter agreement by Horizon, to the extent such failure is the result of
AstraZeneca failing to timely report AstraZeneca Net Sales to Horizon in
accordance with this letter agreement.


5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
f.            The terms and conditions of Section 8.3.3, Section 8.3.4, Section
8.3.5 and Section 8.5 of the ROW License Agreement shall apply with respect to
any Milestone Share of AstraZeneca and the terms and conditions of Section
8.2.3, Section 8.2.4, Section 8.2.5 and Section 8.4 of the U.S. License
Agreement shall apply with respect to any Milestone Share of Horizon.


g.            For clarity, in the event the ROW Agreement or U.S. Agreement is
terminated, AstraZeneca or Horizon, respectively, will (i) continue to provide
reports to the other party as described above with respect to AstraZeneca Net
Sales and Horizon Net Sales, respectively, to the extent any AstraZeneca Net
Sales and Horizon Net Sales, respectively, are achieved after such termination,
and (ii) be obligated to pay its Milestone Share with respect to any Milestone
Event achieved during an applicable calendar year following such termination
based on AstraZeneca Net Sales and Horizon Net Sales achieved during such
calendar year.


6.            Transition Payments; ***.  Beginning on the Transfer Date, and
continuing for a period ending on the later of (i) *** (***) *** thereafter, and
(ii) the date on which ***, AstraZeneca acknowledges and agrees to the
following:


a.            As part of its reporting obligations under Section 8.3.1 of the
ROW Agreement, AstraZeneca will include in its report provided to POZEN within
*** *** (***) of the end of the fourth (4th) Calendar Quarter of each year a
summary profit and loss statement relating to VIMOVO ***, which will include
***.


b.            AstraZeneca will pay to POZEN, or credit against royalties
otherwise payable by AstraZeneca to POZEN under the ROW License Agreement, ***%
of any ***; provided, that if for any reason there are no longer royalties
payable by AstraZeneca under the ROW License Agreement, then POZEN will pay to
AstraZeneca any amount that would otherwise be credited against such royalties.


c.            AstraZeneca will make any royalty payments to POZEN or take any
credit due under this paragraph 6 in accordance with Article 8 of the ROW
License Agreement.


7.            Ex-Territory Sublicenses Under U.S. and ROW License Agreements;
Supply Agreement Sublicense.


a.            Horizon hereby grants to AstraZeneca, effective as of the Transfer
Date, a non-exclusive, royalty-free sublicense, with the right to grant
sublicenses through multiple tiers solely to Sublicensees, under the Licensed
Technology to develop, make and have made (but not market, sell or otherwise
commercialize) Products in the Field of Use in the Horizon Territory solely in
support of the development, commercialization or other exploitation of the
Products in the Field of Use in the AstraZeneca Territory.  If the U.S. License
Agreement is terminated or otherwise ceases to be in effect for any reason other
than expiration thereof pursuant to its terms, then POZEN shall and does hereby
automatically and without any additional consideration grant to AstraZeneca,
with effect from the effective date of the termination of the U.S. License
Agreement, a direct non-exclusive, royalty-free license, with the right to grant
sublicenses pursuant to Section 7.3 of the ROW License Agreement, under the
Licensed Technology to develop, make and have made (but not market, sell or
otherwise commercialize) Products in the Field of Use in the Horizon Territory
solely in support of the development, commercialization or other exploitation of
the Products  in the Field of Use in the AstraZeneca Territory, and such direct
license shall continue in effect for the duration of the ROW License Agreement.


6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
b.            Each of AstraZeneca and Horizon represents and warrants to POZEN
as of the date hereof that under the Supply Agreement Horizon grants AstraZeneca
LP a non-exclusive, royalty-free, non-transferable (except in connection with a
permitted assignment of the Supply Agreement pursuant to its terms) license
under the Licensed Technology, with the right to grant further sublicenses, to
the extent necessary for AstraZeneca and its Affiliates to perform their
obligations under the Supply Agreement.


c.            POZEN hereby consents to the sublicense granted by Horizon to
AstraZeneca under paragraph 7(a) and the sublicense granted by Horizon to
AstraZeneca LP under the Supply Agreement as described in paragraph 7(b) and
acknowledges and agrees that the provisions of Section 7.3 of the U.S. License
Agreement shall not apply with respect to either sublicense (including any
obligation to guarantee performance of AstraZeneca or AstraZeneca LP as a
sublicensee), neither AstraZeneca nor AstraZeneca LP shall be deemed to be a
Sublicensee (as defined in the U.S. License Agreement) under the U.S. License
Agreement and Horizon shall not be responsible to POZEN for compliance by
AstraZeneca or AstraZeneca LP with the terms of the U.S. License Agreement with
respect to AstraZeneca’s exercise of the sublicense granted herein or
AstraZeneca LP’s exercise of the sublicense granted under the Supply Agreement,
as applicable.


d.            AstraZeneca hereby grants to Horizon, effective as of the Transfer
Date, a non-exclusive, royalty-free sublicense, with the right to grant
sublicenses through multiple tiers solely to Sublicensees, under the Licensed
Technology to develop, make and have made (but not market, sell or otherwise
commercialize) Products in the Field of Use in the AstraZeneca Territory solely
in support of the development, commercialization or other exploitation of the
Products in the Field of Use in the Horizon Territory.  POZEN hereby consents to
such sublicense and acknowledges and agrees that the provisions of Section 7.3
of the ROW License Agreement shall not apply with respect to such sublicense
(including any obligation to guarantee performance of Horizon as a sublicensee),
Horizon shall not be deemed to be a Sublicensee (as defined in the ROW License
Agreement) under the ROW License Agreement and AstraZeneca shall not be
responsible to POZEN for compliance by Horizon with the terms of the ROW License
Agreement with respect to Horizon’s exercise of the sublicense granted herein.
If the ROW License Agreement is terminated or otherwise ceases to be in effect
for any reason other than expiration thereof pursuant to its terms, then POZEN
shall and does hereby automatically and without any additional consideration
grant to Horizon, with effect from the effective date of the termination of the
ROW License Agreement, a direct non-exclusive, royalty-free license, with the
right to grant sublicenses pursuant to Section 7.3 of the U.S. License
Agreement, under the Licensed Technology to develop, make and have made (but not
market, sell or otherwise commercialize) Products in the Field of Use in the
AstraZeneca Territory solely in support of the development, commercialization or
other exploitation of the Products in the Field of Use in the Horizon Territory,
and such direct license shall continue in effect for the duration of the U.S.
License Agreement.


7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
8.            Patent Prosecution Information.


a.            The parties acknowledge and agree that (i) in connection with the
prosecution and maintenance of the US Licensed Patents pursuant to the U.S.
License Agreement it may be necessary or useful for the prosecuting and
maintaining party to access the prosecution histories of the ROW Licensed
Patents and any other information with respect to the prosecution of the ROW
Licensed Patents that is necessary or useful for the prosecution or maintenance
of the US Licensed Patents pursuant to the U.S. License Agreement, (ii)
notwithstanding any provision in the ROW License Agreement to the contrary, such
prosecuting and maintaining party shall have the right, at its sole expense, to
obtain copies of such prosecution histories and other information solely for use
in connection with the prosecution and maintenance of the US Licensed Patents
under the U.S. License Agreement and (iii) any information disclosed under this
paragraph 8(a) shall be deemed Confidential Information (as defined in the U.S.
License Agreement) of POZEN and subject to the provisions of Article 11 of the
U.S. License Agreement, provided that such prosecuting and maintaining party may
disclose such Confidential Information to any patent authorities in the Horizon
Territory to the extent such disclosure is made in connection with the
performance of the U.S. License Agreement.


b.            The parties acknowledge and agree that (i) in connection with the
prosecution and maintenance of the ROW Licensed Patents pursuant to the ROW
License Agreement it may be necessary or useful for the prosecuting and
maintaining party to access the prosecution histories of the US Licensed Patents
and any other information with respect to the prosecution of the US Licensed
Patents that is necessary or useful for the prosecution or maintenance of the
ROW Licensed Patents pursuant to the ROW License Agreement, (ii) notwithstanding
any provision in the U.S. License Agreement to the contrary, such prosecuting
and maintaining party shall have the right, at its sole expense, to obtain
copies of such prosecution histories and other information solely for use in
connection with the prosecution and maintenance of the ROW Licensed Patents
under the ROW License Agreement and (iii) any information disclosed under this
paragraph 8(b) shall be deemed Confidential Information (as defined in the ROW
License Agreement) of POZEN and subject to the provisions of Article 11 of the
ROW License Agreement, provided that such prosecuting and maintaining party may
disclose such Confidential Information to any patent authorities in the
AstraZeneca Territory to the extent such disclosure is made in connection with
the performance of the ROW License Agreement.


9.            ***.


a.            Capitalized terms used in this paragraph 9 but not defined in this
letter agreement shall have the meaning set forth in the U.S. License Agreement.


8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
b.            If POZEN is required by Applicable Law to provide to a Regulatory
Authority in the *** any communication that relates to ***and***as it
***that***to***.


c.            Except as otherwise set forth in the U.S. License Agreement or ROW
License Agreement or to comply with Applicable Law, ***or***the ***.


d.            If POZEN is required by Applicable Law to make any statements in
an AE or SAE report in the *** pertaining to ***of ***and***the***to***.


e.            POZEN is not by the U.S. License Agreement, by implication or
otherwise, granted any license or other right relating to ***to ***or ***to
***or ***.


f.            Notwithstanding anything to the contrary in the U.S. License
Agreement, ***of***or***of its ***or ***of the ***.


g.            Except as provided in paragraphs 9(b) or 9(d) above, without ***
prior written consent, *** will not make, and will prohibit its Affiliates,
third party contractors, and agents from ***or***.


h.            ***in the ***that is ***and***the ***the***that***in the ***to be
***.


i.            ***to the ***.


10.         Payment of U.S. Royalties During Transition Period.  POZEN
acknowledges and agrees that notwithstanding the assignment of the U.S. License
Agreement by AstraZeneca to Horizon as of the Transfer Date, AstraZeneca shall
continue to be responsible for paying POZEN any royalties that are payable under
the U.S. License Agreement with respect to any Net Sales (as defined in the U.S.
License Agreement) of any Product in the Horizon Territory during the period
that begins on the Transfer Date and ends on December 31, 2013 and providing
POZEN the corresponding sales reports required under the U.S. License Agreement
with respect to such period, and POZEN shall accept such amounts from
AstraZeneca in satisfaction of Horizon’s obligations with respect thereto under
the U.S. License Agreement.


11.         Assignment.


a.            AstraZeneca shall not sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this letter agreement or any of its rights or duties hereunder other
than in connection with a permitted assignment of the ROW License Agreement or
any of its rights or duties thereunder pursuant to the terms thereof (an
“AstraZeneca Permitted Assignment”).  In the event of an AstraZeneca Permitted
Assignment, this letter agreement, and AstraZeneca’s rights and obligations
hereunder, shall be automatically assigned to the assignee of AstraZeneca’s
rights and duties under the ROW License Agreement.


9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
b.            Horizon shall not sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this letter agreement or any of its rights or duties hereunder other
than in connection with a permitted assignment of the U.S. License Agreement or
any of its rights or duties thereunder pursuant to the terms thereof (a “Horizon
Permitted Assignment”).  In the event of a Horizon Permitted Assignment, this
letter agreement, and Horizon’s rights and obligations hereunder, shall be
automatically assigned to the assignee of Horizon’s rights and duties under the
U.S. License Agreement.


c.            POZEN shall not sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this letter agreement or (i) its rights or duties hereunder with
respect to AstraZeneca’s Milestone Share (paragraph 5) or Horizon’s sublicense
to AstraZeneca (paragraph 7(a)), (ii) its duties hereunder with respect to
patent prosecution information for the ROW Licensed Patent (paragraph 8(a)) and
(iii) its rights hereunder with respect to patent prosecution information for
the US Licensed Patents (paragraph 8(b)) (collectively, the “POZEN ROW
Provisions”) other than in connection with a permitted assignment of the ROW
License Agreement or any of its rights or duties thereunder pursuant to Section
15.1 thereof (a “POZEN Permitted ROW Assignment”).  In the event of a POZEN
Permitted ROW Assignment, this letter agreement and POZEN’s rights and
obligations under the POZEN ROW Provisions shall be automatically assigned to
the assignee of POZEN’s rights and duties under the ROW License Agreement.


d.            POZEN shall not sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this letter agreement or (i) its rights or duties under paragraph 2
or paragraph 4, (ii) its rights or duties hereunder with respect to Horizon’s
Milestone Share (paragraph 5), AstraZeneca’s sublicense to Horizon (paragraph
7(d)), or the Nexium-related restrictions (paragraph 9), (iii) its rights
hereunder with respect to patent prosecution information for the ROW Licensed
Patent (paragraph 8(a)) and (iv) its duties hereunder with respect to patent
prosecution information for the US Licensed Patents (paragraph 8(b))
(collectively, the “POZEN US Provisions”) other than in connection with a
permitted assignment of the U.S. License Agreement or any of its rights or
duties thereunder pursuant to Section 15.1 thereof (a “POZEN Permitted US
Assignment”).  In the event of a POZEN Permitted US Assignment, this letter
agreement and POZEN’s rights and obligations under the POZEN US Provisions shall
be automatically assigned to the assignee of POZEN’s rights and duties under the
U.S. License Agreement.  For clarity, in no event will any sale, transfer,
assignment, delegation, pledge or other disposal of the POZEN US Provisions
relieve POZEN of its agreements and duties under paragraph 4.


12.         Representation of AstraZeneca.  AstraZeneca represents and warrants
to POZEN as of the date hereof that pursuant to the APA AstraZeneca provides
Horizon the representation and warranty set forth on Attachment A, and such
representation and warranty is true and accurate in all material respects as of
the date hereof.


10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
13.         Miscellaneous.


a.             With respect to the rights and obligations of AstraZeneca and
POZEN with respect to the POZEN ROW Provisions, this letter agreement is subject
to Articles 11 through 14 of the ROW License Agreement.  With respect to the
rights and obligations of Horizon and POZEN with respect to the POZEN US
Provisions, this letter agreement is subject to Articles 11 through 14 of the
U.S. License Agreement.  Any breach of this letter agreement by AstraZeneca or
POZEN with respect to the POZEN ROW Provisions shall be deemed a breach of the
ROW License Agreement by such party and subject to such parties’ respective
rights and remedies (and any applicable limitations) thereunder.  Any breach of
this letter agreement by Horizon or POZEN with respect to the POZEN US
Provisions shall be deemed a breach of the U.S. License Agreement by such party
and subject to such parties’ respective rights and remedies (and any applicable
limitations) thereunder.  This letter agreement automatically shall terminate
with respect to AstraZeneca and POZEN with respect to the POZEN ROW Provisions
upon the termination of the ROW License Agreement (subject to Sections 12.10
thereof).  This letter agreement automatically shall terminate with respect to
Horizon and POZEN with respect to the POZEN US Provisions upon the termination
of the U.S. License Agreement (subject to Sections 12.9 thereof).  For clarity,
the consent under paragraph 2, and the release and other agreements of POZEN
under paragraph 4, will survive any expiration or termination of this letter
agreement.


b.            Each of AstraZeneca, POZEN and Horizon acknowledges and agrees
that the terms of this letter agreement shall not become effective until the
Transfer Date.


c.            The agreements set forth in this letter agreement are being relied
upon by each of AstraZeneca and Horizon in connection with its determination to
execute the APA.  The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this letter agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this letter agreement and to
enforce specifically the terms and provisions of this letter agreement in any
court of the U.S. or any state having jurisdiction, this being in addition to
any other remedy to which they are entitled at law or in equity.  Each party
hereto hereby waives (i) any requirement that the other party post a bond or
other security as a condition for obtaining any such relief, and (ii) any
defenses in any action for specific performance, including the defense that a
remedy at law would be adequate.


d.            This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
executed and performed in such state, without giving effect to the conflicts of
laws principles thereof to the extent such principles would require or permit
the application of the laws of another state.  This letter agreement may be
executed in multiple counterparts, all of which taken together shall constitute
a single instrument.  Delivery of an executed counterpart of a signature page of
this letter agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed original counterpart of this letter
agreement.  No amendment or modification of this letter agreement will be
binding upon the parties unless in writing and duly executed by authorized
representatives of AstraZeneca, Horizon and POZEN.


-Signature page to follow-


11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
Please confirm the agreement of AstraZeneca and POZEN with the terms of this
letter agreement by countersigning in the space provided below.  This letter
agreement, once fully executed by AstraZeneca and POZEN, shall be deemed to have
been executed as of the date first above written.


Sincerely,
 
 
 
Horizon Pharma U.S.A, Inc.
 
 
 
By:
/s/ Timothy P. Walbert
 
 
 
Name:  Timothy P. Walbert
 
 
 
Title:  President and Chief Executive Officer
 
 
 
Acknowledged and Agreed:
 
 
 
AstraZeneca AB
 
 
 
By:
/s/ Jan-Olof Jacke
 
 
 
Name:  Jan-Olof Jacke
 
 
 
Title:  President
 
 
 
POZEN, Inc.
 
 
 
By:
/s/ John R. Plachetka
 
 
 
Name: John R. Plachetka
 
 
 
Title:  Chairman, President & CEO
 

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
Attachment A


The Purchased Assets, together with the Merck Covenant and rights granted to
Horizon under the License Agreement, the Licensed Regulatory Documentation, the
APA Manufacturing Technology and any software or other ordinary course and
immaterial Third Party licenses that are commercially available (excluding, for
clarity, any license of any Patent Rights), constitute all of the intellectual
property, Regulatory Approvals and Regulatory Documentation necessary to (i)
operate the Product Business, (ii) Manufacture or have Manufactured the Product
in the Horizon Territory, and (iii) Manufacture, have Manufactured, research and
develop the Product in the AstraZeneca Territory solely for exportation and use
of the Product in connection with the Exploitation of Product in the Horizon
Territory, in each case ((i) - (iii)) in the same manner that AstraZeneca and
its Affiliates are operating the Product Business, Manufacturing or having
Manufactured the Product in the Horizon Territory, and Manufacturing, having
Manufactured, researching and developing the Product in the AstraZeneca
Territory for exportation and use of the Product in connection with the
Exploitation of Product in the Horizon Territory, as applicable, as of the
Execution Date and as of the Closing.  In the event this Section 3.1.6(b) is
breached because AstraZeneca has failed to convey any Purchased Assets or to
identify and either transfer to Horizon, or grant Horizon a license to or right
of reference and use with respect to, as applicable, any intellectual property,
Regulatory Approvals or Regulatory Documentation necessary for the
representation and warranty in this Section 3.1.6(b) to be true and correct in
all respects, such breach shall be deemed cured as of the date AstraZeneca or
any of its Affiliates specifically performs its obligation under this Agreement
or any Ancillary Agreement to convey title to all Purchased Assets to Horizon or
to transfer to Horizon, or grant Horizon a license to or right of reference and
use with respect to, as applicable, such intellectual property, Regulatory
Approvals or Regulatory Documentation at no additional cost or expense to
Horizon; provided that such breach shall not be deemed cured with respect to any
Losses incurred by any Horizon Indemnitee prior to such transfer or grant.
 
 
13

--------------------------------------------------------------------------------